Citation Nr: 1539961	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-20 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a right patella fracture with medial cruciate ligament tear, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Following the hearing, the VLJ held      the record open for 30 days for the submission of additional evidence, and then granted an additional 30 days within which to submit evidence in August 2015.  In September 2015, additional evidence was received, accompanied by a waiver of RO consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the record, the Board finds that remand is necessary for additional development.

The Veteran was last afforded a VA examination to assess the severity of his right knee symptoms in May 2010.  During his March 2015 hearing, he testified that his symptoms have worsened since that time.  Given that it has been over five years since his last examination and his right knee disability may have worsened since that time, the Board finds that remand for an additional VA examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober,  10 Vet. App. 400 (1997).  Additionally, during the pendency of the appeal, the Veteran has filed a claim for right knee arthritis and fluid in the right knee.  


In a December 2012 statement, the Veteran reported that he receives Social Security Administration (SSA) disability benefits, though it is unclear whether those benefits relate to his right knee disability.  Such should be clarified on remand and, if appropriate, SSA records should be obtained.

Finally, outstanding treatment records dating from November 2008, if any, should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran has reported treatment at various VA facilities and it is unclear whether all relevant records have been obtained, particularly as the more recent records have been submitted directly from the Veteran and not obtained by the RO.  Additionally, while some private treatment records related to the right knee dating from approximately July 2010 have been obtained, the Veteran reported private treatment since 2009, and it appears that the Veteran was referred for the 2010 private treatment by another private provider whose complete records have not been obtained.  In this regard, it does not appear that any records from the referring physician dated outside of March 2011 have been obtained.  Thus, those should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, request relevant private treatment records dating since 2008, to include any potentially outstanding records from private physician Dr. Fernandez-Gonzalez.  Also obtain relevant VA treatment records dating since November 2008.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.
 
2.  Clarify from the Veteran whether he receives SSA disability benefits related to his right knee and, if so, request from the SSA copies of any disability benefit claims and determinations as well as any copies of the 
medical records on which such determinations were based.  If the requested records are unavailable, the  claims file should be annotated as such and the Veteran notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination  to determine the current severity of his right knee disability.  The claims file should be made available to and reviewed  by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should address all symptomatology related to the Veteran's right patellar fracture and MCL tear residuals.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


